DETAILED ACTION

This is the initial Office action based on the application filed on October 31, 2019. Claims 1-18 are currently pending and have been considered below.


Terminal Disclaimer
The terminal disclaimer filed on June 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,528,633 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


ALLOWANCE
Claims 1-18 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 1, 7 and 13:
	“the computer identifying syntactic relationships within a passage composed of a group of tokens of said of said sequence of associated tokens; the computer categorizing sentiments associated with said group of tokens; the computer identifying and annotating, within text passages of said online content, keywords preselected as indicators of sentiment polarity associated with said group of tokens; the computer tagging the tokens based on speech categories of said online content; in response to the syntactically and semantically analyzing, the analyzing, the converting, the identifying and annotating, and the tagging, the computer adjusting a presence of an attribute from a value pair attribute associated with the item based on the determination of how often attributes of the item are referenced; and the computer storing an output of a natural language processor associated with said sequence of associated tokens, as an information corpus within data warehouses, information corpora, data models, and document repositories such that said information corpus stores and retrieves data as a copy of ingested and parsed references with respect to said attribute and a candidate set of structured attributes for said item, wherein said data stored within said information corpus is structured such that analytical requirements are addressed.”



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Papadopoullos et al (2015/0254230) discloses at least sentiments, polarity and semantic tags.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163